DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 5/24/2022 has been entered. Claims 1-8 are currently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 5/24/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0108659 A1 to Bales et al. (Bales) in view of US Patent Application Publication No. 2013/0001086 A1 to Yamashita et al. (Yamashita).
Regarding at least claim 1
Bales teaches a process for creating surface microporosity on a medical device that includes creating an oxide layer, placing the device which is connected to a negative terminal of an electrical power supply into a calcium chloride bath, connecting the positive terminal of the power supply to an anode immersed in or containing calcium chloride thereby forming an electrolytic cell, passing current through the cell, removing the device from the bath, and cooling and rinsing the device to remove any surface salt, then etching the device to remove the metal oxide which may have formed during the cooling process to result in a device having a microporous structure (abstract). Bales meets the limitations of a method for surface treatment (the abstract discloses a method for surface treatment) of a titanium implant material (paragraph 0041 discloses the use of titanium implant material), the method comprising: anodically oxidizing the titanium implant material in a chloride electrolyte solution by application of electrical pulses (paragraph 0023 discloses anodically oxidizing the titanium implant material by applying electrical power/pulses), to form a microstructured-surface of the titanium implant material and a titanium oxide layer on the titanium implant material (paragraph 0023 discloses creating a microporous layer on the surface of the titanium device and then creating a layer of titanium oxide); acid-etching the titanium implant material having the microstructured-surface and the titanium oxide layer thereon, to remove the titanium oxide layer on titanium implant material (paragraph 0023 discloses etching to remove any thin layer of titanium oxide); wherein the chloride electrolyte solution comprises chloride ions (Bales also teaches the use of pure calcium chloride or mixed molten-salt electrolytic baths which contain a substantial portion of the salts which have a high solubility of oxygen, for example, CaCl2; calcium chloride necessarily comprises chloride ions (paragraphs 0049 and 0050).
Bales also teaches that the implantable medical device has a microporous surface structure that facilitates cell ingrowth and thereby aids in stabilizing the device at its implant location within the body (paragraph 0035). However, Bales does not teach performing microarc oxidation on the titanium implant material from which the titanium oxide layer has been removed, to form a titanium oxide layer again on the micro-structured surface of the titanium material.
Yamashita teaches a metal oxide having a positive charge-induced region and a negative charge-induced region, which has a surface having protrusions and recesses or a porous surface (abstract). More specifically, Yamashita discloses a metal oxide, where the supporting metal may be titanium (paragraph 0079), produced by an anodic oxidation method where electrolysis is performed in an electrolytic solution (paragraph 0080) as well as a spark discharge that allows the surface to have projections and recesses or be porous having uniform pores which is a microstructured-surface (paragraph 0090). Yamashita also discloses that the metal oxide formed on the surface of the titanium supporting metal may be titanium oxide (paragraph 0097), and further teaches sand blasting the metal oxide which creates recesses/removal of at least portions of the metal oxide layer (paragraph 0086). Further still, Yamashita teaches performing microarc oxidation treatment of the device which creates a porous metal oxide surface with improved hydrophilicity (paragraph 0131), for the purpose of making it easier for living cells to attach thereto and hardly detach thereform so that adhesion and growth of living cells such as osteoblast may become more likely to occur (paragraphs 0090-0091). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include performing a microarc oxidation on the titanium implant material of Bales, which is microporous to facilitate cell ingrowth, in order to create a porous metal oxide surface with improved hydrophilicity thereby resulting in adhesion of living cells such as osteoblast, as taught by Yamashita.
Regarding at least claim 2
Bales in view of Yamashita teaches the method of claim 1. Bales also teaches applying electrical pulses with a current density of 0.5 Acm2 to 3 A/cm2 (paragraph 0023 discloses passing electrical current at a current density of approximately 300 milliamperes per square centimeter). 
Regarding at least claim 3
Bales in view of Yamashita teaches the method of claim 1. Bales also teaches wherein the chloride electrolyte solution contains one or more selected from among CaCl2, NaCl and simulated body fluid (SBF) (paragraphs 0049-0050).  
Regarding at least claim 5
Bales in view of Yamashita teaches the invention substantially as claimed according to claim 1. Bales also teaches a process for creating surface microporosity on a titanium medical device that includes creating a surface oxide layer on the device and etching to remove metal oxide, if necessary (abstract) and that the preferred mixture for etching includes hydrofluoric acid and nitric acid (paragraphs 0034 and 0038).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Yamashita, as applied to claim 1, and further in view of US Patent No. 5,478,237 to Ishizawa (Ishizawa).
Regarding at least claim 6
Bales in view of Yamashita teaches the method of claim 1. Bales in view of Yamashita also teaches forming a titanium oxide layer again on the microstructured-surface of the titanium implant material, as explained above. However, Bales in view of Yamashita does not teach further comprising a step of hydrothermally treating the titanium implant material.
Ishizawa teaches an implant comprising a base body, at least a surface of which is composed of titanium, and an anodic oxidation film formed on the surface, and then subjecting the film to a hydrothermal treatment, for the purpose of forming a film of hydroxyapatite on the anodic oxide film (abstract). Ishizawa also teaches that the hydrothermal treatment is carried out preferably at a temperature in the range of 100 C to 500 C, for the purpose of ensuring growth of the crystal of calcium phosphate and maintain adhesion between the formed film and the base body of the implant (col. 6, lines 22-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bales in view of Yamashita to include the step of hydrothermally treating the titanium implant material, in order to form a film of hydroxyapatite on the anodic oxide film, as taught by Ishizawa, particularly since hydroxyapatite is well known in the art to form a strong connection with living tissue in the body.
Regarding at least claim 7
Bales in view of Yamashita, and further in view of Ishizawa teaches the method of claim 6. However, Bales in view of Yamashita does not teach wherein the step of hydrothermally treating is performed at a temperature of I50°C to 200°C.
Ishizawa teaches an implant comprising a base body, at least a surface of which is composed of titanium, and an anodic oxidation film formed on the surface, and then subjecting the film to a hydrothermal treatment, for the purpose of forming a film of hydroxyapatite on the anodic oxide film (abstract). Ishizawa also teaches that the hydrothermal treatment is carried out preferably at a temperature in the range of 100 ºC to 500 ºC for 2 hours, for the purpose of ensuring growth of the crystal of calcium phosphate and maintain adhesion between the formed film and the base body of the implant (col. 6, lines 22-36 and col. 12, lines 46-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bales in view of Yamashita to include the step of hydrothermally treating the titanium implant material, in order to form a film of hydroxyapatite on the anodic oxide film, as taught by Ishizawa, particularly since hydroxyapatite is well known in the art to form a strong connection with living tissue in the body.
However Bales in view of Yamashita of Ishizawa does not teach hydrothermally treating for 3 hours to 5 hours.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrothermal treatment time to 3 hours to 5 hours, since this is a result effective variable that contributes to forming a high strength attachment of the oxide layer. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a degree angle would facilitate implantation at the desired orientation. In re Aller, 105 USPQ 233. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the hydrothermal treatment time is 3 hours to 5 hours, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Yamashita, as applied to claim 1, and further in view of US Patent Application Publication No. 2018/0280571 A1 to Kasinath et al. (Kasinath).
Bales in view of Yamashita teaches the method of claim 1. Bales in view of Yamashita also teaches using a chloride electrolyte solution, as explained above. However, Bales in view of Yamashita does not teach wherein the chloride electrolyte solution has a chlorine ion concentration of 0.2 M to 1.0 M.
Kasinath teaches an implant comprising any suitable material, such as titanium alloy, and a metal oxide layer, as well as a surface modified with respect to surface roughness accomplished by acid etching or grit blasting, in order to facilitate the adherence of an apatite coating, for the purpose of enhancing osteoconductivity (paragraphs 0009 and 0226). Kasinath also teaches that a salt, such as sodium chloride, may be included in the solution to increase ionic strength (paragraph 0243) and that the concentration of salt is from about 100 mM to about 200 mM).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the chloride electrolyte solution taught by Bales in view of Yamashita has a concentration of 0.2 M to 1.0 M, in order to increase ionic strength, as taught by Kasinath, particularly since this is a result effective variable that contributes to forming a high strength attachment to the oxide layer. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a degree angle would facilitate implantation at the desired orientation. In re Aller, 105 USPQ 233. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the a concentration of 0.2 M to 1.0 M, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Yamashita.
Bales in view of Yamashita teaches the method of treatment of claim 1, as explained above. Yamashita also teaches a titanium implant (paragraph 0097 discloses a metal material in which a titanium oxide coat is formed on titanium which is a supporting metal) whose surface has a roughness of 2 to 3.5 µm with a hybrid structure, wherein the hybrid structure has microstructures on which nano-structured 10titanium oxide layer is formed (paragraph 0103 discloses that the metal material is utilized as a biological material particularly as an artificial bone, the metal oxide surface of the metal material has a roughness that is in the range of from one attained by a roughening treatment with sand blasting - central average roughness of about 1 µm - to one in which protrusions and recesses having a difference in height of about 5 mm are formed). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the treatment method of the implant of Bales in view of Yamashita such that the implant surface has a roughness of 2 to 3.5 µm with a hybrid structure, wherein the hybrid structure has microstructures on which nano-structured 10titanium oxide layer is formed, as taught by Yamashita, since this is a result effective variable that contributes to forming a strong connection with living tissue in the body, which is desired by both Bales and Yamashita. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a degree angle would facilitate implantation at the desired orientation. In re Aller, 105 USPQ 233. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the surface roughness is between 2 and 3.5 µm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774